PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Meyer et al.
Application No. 16/327,680
Filed: 22 Feb 2019
For: COMPOSITION FOR LIGHTENING OR DYEING KERATIN FIBERS WITH A LOW AMOUNT OF ALKALIZING AGENT
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed 
March 30, 2021 and supplemented on March 31, 2021, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to timely reply within the meaning of 37 CFR 1.113 to the Final Office Action, mailed July 07, 2020, which set a shortened statutory period for reply of three (3) months.  The three (3) months of extension of time under the provisions of 37 CFR 1.136(a) was timely obtained. Accordingly, the application became abandoned on January 08, 2021.  An abandonment notice was mailed February 23, 2021.
 
The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the oath or declaration of the inventors, (2) the petition fee of $2,100, and (3) a proper statement of unintentional delay. 

A Request for Continued Examination (RCE) was previously filed on January 7, 2021.

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This application is being referred to Technology Center AU 1761 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114. 
 

/Irvin Dingle/ 
Irvin DingleLead Paralegal Specialist, OPET